IN RE: Wilson, David Paul; Disciplinary Counsel;—Plaintiff(s); Joint Petition for Transfer to Disability Inactive Status;
ORDER
Considering the Joint Petition for Transfer to Disability Inactive Status filed by Respondent, David Paul Wilson, and the Office of Disciplinary Counsel, and the Attached Medical Evidence,
IT IS ORDERED that respondent, David Paul Wilson, be and- he is immediately transferred to disability inactive status pursuant to Supreme Court Rule XIX, § 22, pending further orders of this court.
*611IT IS FURTHER ORDERED that any pending disciplinary proceedings against respondent be held in abeyance.
/s/ Chet D. Traylor
Justice, Supreme Court of Louisiana
MARCUS, J., not on panel. Rule IV, Part II, § 3.